Plaintiff's action is based upon the contention that a writ of prohibition should issue to enjoin proceedings in a divorce action in one county where, at the time the jurisdiction of the court was invoked in such action, there was a prior action for divorce between the same parties pending in another county. As appears from the facts summarized in the second paragraph of the majority opinion, the divorce action in Lake county was still pending when plaintiff instituted her divorce action in Cuyahoga county on July 8. *Page 404